*1044DECISION.
The deficiency determined by the Commissioner is allowed in part and disallowed in part. Expenses of traveling and entertainment for the year 1919 should be allowed in the amount of $1,025, and there should be allowed an additional sum of $1,500 on account of the decedent’s trip to Japan in the year 1923.
The Commissioner’s determination with respect to the account of the Meteor Publishing Co., whereby the charging, off of the said account is disallowed for the year 1922 and allowed for the year 1923, is affirmed. The accounts of $963.50 of the Carthage Sulphite Pulp & Paper Co., and $300.04 of the Novoye Ruskoye Slovo, should be allowed as a deduction from income of the decedent for the period in 1923 prior to his death.
. Final determination will be settled on fifteen days’ notice, under Rule 50.